Citation Nr: 1137785	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  09-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for pain and scarring, as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005, has been received.

2.  Whether new and material evidence to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for psychiatric disability, as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005, has been received.


WITNESSES AT HEARING ON APPEAL

Appellant and two friends



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1977.

A claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for pain, scarring, and psychiatric disability, as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005, was denied by the RO in August 2006.  Although notified of the denial, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO declined to reopen the Veteran's claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for pain, scarring, and psychiatric disability, as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005.  In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via statements made at an informal conference, accepted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2009.

In February 2011, the Veteran submitted additional medical evidence directly to the Board.  In March 2011, he submitted a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2010).

In April 2011, the Veteran and two friends testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the April 2011 Board hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.   See 38 C.F.R. § 20.1304 (2010).

During the April 2011 Board hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claims.  In June and August 2011, the two friends who testified at the Veteran's Board hearing submitted additional statements directly to the Board.  Initial RO consideration of those statements has not been waived.

The Board notes that, while the Veteran previously was represented by The American Legion, in August 2009, before certification of the appeal to the Board, The American Legion revoked its power of attorney by way of a letter sent to VA and the Veteran.  38 C.F.R. § 14.631(c) (2010).  As the Veteran has not appointed another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying additional disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; an event not reasonably foreseeable; the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C.A. chapter 31; or participation in a compensated work therapy program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  See 38 C.F.R. § 3.361(d) (2010).  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.

During the April 2011 Board hearing, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the August 2006 denial of his claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for pain, scarring, and psychiatric disability, as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005.  The Veteran essentially argued that, in its August 2006 decision, the RO failed to consider that compensation under § 1151 was payable because the hernia repair on May 2, 2005, and a subsequent reopening of the surgical incision on May 11, 2005, were performed without his informed consent, as set out 38 C.F.R. § 17.32.  The Veteran asserted that the consent form he signed in February 2005 was no longer valid at the time of the surgery in May 2005, inasmuch as it was more than 60 days old (see 38 C.F.R. § 17.32(d)(2)); that the May 2, 2005 surgery was performed by physician other than the one he had consented to have perform the surgery; and that he gave no consent whatsoever to the reopening of the surgical incision on May 11, 2005.  He also asserted that he was not informed in a timely manner of the option to remove infected mesh from the surgical site.

The RO has not addressed the issue of whether the August 2006 rating decision which denied compensation benefits, pursuant to 38 U.S.C.A. § 1151, involved CUE.  However, because a favorable determination on that claim could render moot the question of whether new and material evidence to reopen claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151 has been received, the CUE claim is inextricably intertwined with the claims to reopen and must be adjudicated by the RO prior to the Board's adjudication of the claim to reopen.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  The Board points out that, if the CUE claim is denied, the RO must afford the Veteran the opportunity to perfect an appeal as to that issue.

As RO adjudication of the claim of CUE, in the first instance, is warranted, Board consideration of the petitions to reopen, at this juncture, would be premature.  The Board also finds that further action on the request to reopen is warranted.

The claims file reflects that there may be VA treatment records outstanding.  Although the claims file contains a number of treatment records from the VA Medical Center (VAMC) in Minneapolis, Minnesota, including all "non-automated" records from that facility dated from August 1997 to June 2010,  it is not clear that all pertinent records of treatment from that facility have been obtained, to include all "automated" (i.e., electronic) records of treatment dated from March 17, 2006 to July 12, 2007, from April 22, 2008 to June 17, 2008, and after February 11, 2009.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran from March 17, 2006 to July 12, 2007, from April 22, 2008 to June 17, 2008, and after February 11, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  The evidence reflects that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, and it appears that the reports of record are incomplete, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim (if one has been entered), as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to his petitions to reopen.  The RO should also provide him with information as to how he might go about appointing a representative, as suggested in a July 2011 statement from a friend.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).
 
Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA), as they pertain to the Veteran's petitions to reopen.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims presently developed for appeal.  As indicated, the RO's adjudication of the Veteran's petitions to reopen must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Minneapolis VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, to particularly include any relevant "automated" (i.e., electronic) records dated from March 17, 2006 to July 12, 2007, from April 22, 2008 to June 17, 2008, and after February 11, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should request from SSA a copy of its determination(s) (if any) on the Veteran's claim(s) for disability benefits, as well as copies of all medical records underlying its determination(s).  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also provide the Veteran with information as to how he might go about appointing a representative.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2010).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative (if any), of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After completing the requested action, and any additional development deemed warranted, the RO should adjudicate the matter of whether the RO committed CUE in August 2006 when it denied the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151.  The RO's adjudication should be accomplished on the basis of all pertinent evidence then of record, including any evidence which was constructively before the RO in August 2006, and in light of all pertinent legal authority, including 38 C.F.R. §§ 3.361(d) and 17.32.

6.  If the CUE claim is denied, the RO must inform the Veteran and his representative (if any) of the decision and of the need to file a timely appeal if he wants to appeal the decision.  If a NOD is timely filed, the RO should address the matter in a SOC and afford the Veteran and his representative (if any) an opportunity to timely file a substantive appeal.

7.  If not rendered moot, the RO must readjudicate the matter of whether new and material evidence to reopen the claims for compensation benefits under the provisions of 38 U.S.C.A. § 1151 has been received, in light of all pertinent evidence and legal authority.

8.  If any benefits sought for which a timely appeal has been perfected remain denied, the RO must furnish to the Veteran and his representative (if any) a supplemental SOC (SSOC), and afford him/them the opportunity to submit written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The claims file must not be returned to the Board until the Veteran timely perfects an appeal of the CUE claim, or the time period for doing so expires, whichever occurs first.

9.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONRLOE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

